DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, including amendments and remarks, filed on 07/20/2022 has been entered.
 
By the amendment of 07/20/2022, claims 1, 3, 11 and 18 have been amended. Claim 14 has been canceled. Claims 21-24 have been newly added.
Claims 1, 3-13, 15 and 18-24 are pending and have been considered below.

Response to Arguments
Applicant states (Remarks page 7), regarding the claim objection of claim 18 from the Final Rejection of 04/13/2022, that claim 18 has been amended to correct the typographical error. The Examiner agrees and the corresponding objection is withdrawn.

Applicant's arguments filed 07/20/2022 have been fully considered and are considered partially persuasive.
Applicant argues (Remarks pages 9-10) that Chung fails to disclose any type of docketing system or docketing task, or any actions related to a docketing task within a docketing system done by an automated docketing system.
The Examiner notes that Chung does disclose wherein the manifest record containing the structured data is configured for automated interpretation by the automated docketing system (¶23: markup code interpreted by the system to perform an action on the document) and wherein the structured data indicates the message type and the action to be executed in the automated docketing system (¶28: intention metadata includes file type and intentions relevant to the file type).  Chung discloses wherein the action is performed automatically by the automated docketing system (¶49-51).
Chung fails to explicitly disclose wherein the message, structured data and action are each related to a docketing task. 
This limitation has been met by the new grounds for rejection of Chung in view of Tyler (US 2015/0032827) presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-13, 15 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 2012/0124143 published 05/17/2012, previously presented) in view of Tyler et al. (US 2015/0032827 published 01/29/2015, hereafter Tyler).

Regarding claim 1, Chung discloses a method of creating a manifest record for an outgoing electronic communication on a client computer (¶5), comprising: 
receiving a message comprising unstructured text to be inserted into the outgoing electronic communication (¶25-26: sender composes an email, Fig. 2A body of email 202 includes unstructured text), the message related to a task (¶49-51); 
generating a manifest record for attachment to the outgoing electronic communication using a web browser executing an application downloaded from a server remote from the client computer (¶26: intention metadata identified/generated while using an online email provider), the manifest record comprising structured data related to the task (Fig. 2A 208, ¶30), 
wherein the manifest record indicates an action to be executed by an automated electronic docketing system upon receipt of the electronic communication, the action related to the task (¶34: metadata comprises indication of an action that the sender intends to occur),
wherein generating the manifest record comprises the application receiving a selection of a message type from a first menu comprising a plurality of choices for the message type and producing structured data based on the selection (¶27: using a menu to  guide sender in generating intention metadata, ¶28: generating intention metadata relevant to file type, ¶30), the structured data indicative of the message type and of the action to be executed in the automated electronic system (¶28: intention metadata includes file type and intentions relevant to the file type);
the application outputting the manifest record and saving the manifest record to the client computer (¶36: combining manifest record with email); 
attaching the manifest record to the outgoing electronic communication (¶36-37: combining manifest record with email), the manifest record containing the structured data configured for automated interpretation by the automated electronic system (¶23: markup code interpreted by the system to perform an action on the document); and 
sending the outgoing electronic communication with the manifest record containing the structured data indicated the message type and the action to be executed in the automated electronic docketing system (¶38: email sent by the sender’s email provider, Fig. 2B). 
Chung fails to explicitly disclose wherein the tasks are docketing tasks in the automated electronic docketing system.
Tyler discloses methods for encoding actionable data in electronic communications (¶2-3, ¶23-25). Particular, the data is related to docketing tasks to be carried out by an automated docketing system on the electronic communication (¶53, ¶83: moving electronic message to particular designated folder).  Accordingly, it would have been obvious to one having ordinary skill in the art and the teachings of Chung and Tyler before them before the effective filing of the claimed invention to combine the known methods of encoding actionable docketing tasks in electronic communications, as taught by Tyler, with the encoded tasks in the electronic communications of Chung yielding the predictable result in the automated electronic docketing system performing the action related to a docketing task.  One would have been motivated to make this combination to expand ways that encoded data may act on electronic communications in simplified and scalable ways, as suggested by Tyler (¶52).
 
Regarding claim 3, Chung and Tyler discloses the method of claim 1, and Chung further discloses wherein the structured data specifies a message type (Fig. 2A 208).  

Regarding claim 4, Chung and Tyler discloses the method of claim 1, and Chung further discloses  identifying at least one document to be sent with the outgoing electronic communication (¶25-26: attaches attachment document), and wherein the manifest record further comprises structured data specifying a document type associated with the at least one document (Fig. 2A 208).  

Regarding claim 5, Chung and Tyler discloses the method of claim 4, and Chung further discloses  wherein generating the manifest record further comprises assigning the document type associated with the at least one document (¶27-28, ¶30) , and whereinPRELIMINARY AMENDMENTPage 3Serial Number:17/097,233Dkt: 3431.058US1 Filing Date: November 13, 2020assigning the document type associated with the at least one document comprises displaying a second menu comprising a plurality of choices for the document type, receiving a selection from the second menu, and producing structured data based on the selection (¶27: using a menu to  guide sender in generating intention metadata, ¶28: generating intention metadata relevant to file type, ¶30).  

Regarding claim 6, Chung and Tyler discloses the method of claim 1, and Chung further discloses  storing the manifest record in a local security environment (¶26: local email application, ¶48).  

Regarding claim 7, Chung and Tyler discloses the method of claim 1, and Chung further discloses  wherein generating the manifest record further comprises generating structured text describing document type, due date, report information, event information, electronic communication purpose, attachments, or combinations thereof (Fig. 2 208, ¶34-35).  

Regarding claim 8, Chung and Tyler discloses the method of claim 1, and Chung further discloses  fetching prior manifest records to inform the creation of new manifest records (¶31).  

Regarding claim 9, Chung and Tyler discloses the method of claim 1, and Chung further discloses: 
aggregating manifest records to produce aggregated manifest records (Fig. 2A 208, ¶32-36: plural attachments generate plural records which are aggregated and attached); 
analyzing the aggregated manifest records (¶39-41: analyzing the records); and 
executing an action in a computing system based on the analyzing the aggregated manifest records (¶43).  

Regarding claim 10, Chung and Tyler discloses the method of claim 1, and Chung further discloses: 
reading one or more manifest records (¶39-41); 
analyzing the one or more manifest records to determine document types and/or message types specified in the manifest records (¶39-41); and 
dynamically determining one or more menu selections to display based on the one or more manifest records (¶45, ¶52).  

Regarding claim 11, Chung discloses a method comprising: 
receiving an electronic communication (¶39: recipient email) comprising: 
unstructured text in a body of the electronic communication related to a task (Fig. 2A 202); and 
a manifest record including structured text associated with the electronic communication (Fig. 2A 208), wherein the structured text denotes an automated action to be executed in an electronic docketing system related to the task (¶34: metadata comprises indication of an action that the sender intends to occur on receipt by a document managing application); 
saving a copy of the manifest record locally (¶26, ¶48-49); 
reading the manifest record to interpret the structured text (¶40-41); and 
automatically executing an action in the electronic docketing system automatically based on the manifest record (¶43).  
Chung fails to explicitly disclose wherein the task is a docketing task in the automated electronic docketing system.
Tyler discloses methods for encoding actionable data in electronic communications (¶2-3, ¶23-25). Particular, the data is related to docketing tasks to be carried out by an automated docketing system on the electronic communication (¶53, ¶83: moving electronic message to particular designated folder).  Accordingly, it would have been obvious to one having ordinary skill in the art and the teachings of Chung and Tyler before them before the effective filing of the claimed invention to combine the known methods of encoding actionable docketing tasks in electronic communications, as taught by Tyler, with the encoded tasks in the electronic communications of Chung yielding the predictable result in the automated electronic docketing system performing the action related to a docketing task.  One would have been motivated to make this combination to expand ways that encoded data may act on electronic communications in simplified and scalable ways, as suggested by Tyler (¶52).

Regarding claim 12, Chung and Tyler discloses the method of claim 11, and Chung further discloses wherein the electronic communication further comprises a document attached to the electronic communication (¶25-26).  

Regarding claim 13, Chung and Tyler discloses the method of claim 11, and Chung further discloses saving a copy of the document, and reading the manifest record to determine a document type (¶26, ¶48, ¶41).  

Regarding claim 15, Chung and Tyler discloses the method of claim 11, and Chung further discloses wherein executing an action in an electronic system automatically based on the manifest record comprises at least one of: 
matching the manifest record to one or more stored templates and executing one or more actions based on those templates (¶51: comparing XML functions to execute action, e.g. BoxZoom); 
moving one or more files within a database to one or more specified locations; 
adding the message to a database; 
updating a database; 
sending a new electronic communication (¶45: sending read receipt); 
launching a computer program or application (¶44: opening an attachment in native app); 
scheduling a deadline for a one or more projects; and 
combinations thereof.  

Regarding claim 18, Chung discloses a system comprising: 
an electronic communication system that receives an electronic communication with manifest record attached (¶47), the electronic communication comprising unstructured text regarding a task (¶25-26), the manifest record comprising structured text describing an action to be taken in a docketing system upon receipt of the electronic communication, the action related to the text (¶47); and 
an automated docketing system for interpreting structured text in the manifest record and executing the action related to the task (¶47).  
Chung fails to explicitly disclose wherein the task is a docketing task in the automated electronic docketing system.
Tyler discloses methods for encoding actionable data in electronic communications (¶2-3, ¶23-25). Particular, the data is related to docketing tasks to be carried out by an automated docketing system on the electronic communication (¶53, ¶83: moving electronic message to particular designated folder).  Accordingly, it would have been obvious to one having ordinary skill in the art and the teachings of Chung and Tyler before them before the effective filing of the claimed invention to combine the known methods of encoding actionable docketing tasks in electronic communications, as taught by Tyler, with the encoded tasks in the electronic communications of Chung yielding the predictable result in the automated electronic docketing system performing the action related to a docketing task.  One would have been motivated to make this combination to expand ways that encoded data may act on electronic communications in simplified and scalable ways, as suggested by Tyler (¶52).

Regarding claim 19, Chung and Tyler disclose the system of claim 18, and Chung further discloses wherein the automated docketing system is fully or partially automated (¶47).  

Regarding claim 20, Chung and Tyler disclose the system of claim 18, and Chung further discloses a database configured to receive the action executed by the automated docketing system (¶49-50, ¶59, ¶68).

Regarding claim 21, Chung and Tyler disclose the method of claim 1, and Tyler further discloses wherein the docketing task comprises filing a response in a pending patent case, paying a fee to a governmental agency, providing instructions to foreign counsel, or combinations thereof (¶53: encoded data action for docketing task related to reply/forward and placing in a directed folder, broadly filing a response and/or providing instructions regarding a subject or other user, ¶63: additional examples).  

Regarding claim 22, Chung and Tyler disclose the method of claim 1, and Tyler further discloses wherein the action to be executed in the automated electronic docketing system indicated by the structured text comprises identifying an associated project, filing one or more documents related to an associated project, scheduling a deadline for an associated project, producing a notification related to an associated project, or combinations thereof (¶63: examples of docketing actions that are encoded include performing actions after elapsed time, arrival notifications, whitelisting messages based on authentication information, broadly scheduling a deadline, filing documents and producing notifications for a project).  

Regarding claim 23, Chung and Tyler disclose the method of claim 1, and Tyler further discloses wherein the structured text indicates the electronic message is relaying a recent search report issued by a foreign patent office (¶53, ¶63: associated action indicates selective replying based on recipient or sender and/or contents of email message).  

Regarding claim 24, Chung and Tyler disclose the method of claim 23, wherein the structured text further indicates that a response is due within six months of receipt of the search report (¶63: performing an action on basis of elapsed amount of time).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chandra et al.
US 20020138582 A1
Methods and apparatus providing electronic messages that are linked and aggregated
Sinha et al.
US 20020178229 A1
Methods, systems, and emails to link emails to matters and organizations
Bhamidipaty et al.
US 20080270543 A1
E-mail system that allows sender to attach recipient specific metadata
Horn et al.
US 20110119102 A1
Paperless docketing workflow system
Dreyfus et al.
US 20120203783 A1
Processing electronic messages according to sender classification
Homsany et al.
US 20140181223 A1
Automatic routing of electronic file attachments in a file management system
Lee et al.
US 20200296067 A1
Document manager integration
Shek et al.
US 20210165797 A1
System and method for automatic docketing and data entry


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179